                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                          WESTERN DIVISION

DOCK LEWIS ROBERTS                                                       PLAINTIFF

v.                        CASE NO. 4:19-CV-00322 BSM

DOES et al.                                                           DEFENDANTS

                                       ORDER

      The recommended disposition [Doc. No. 15] filed by United States Magistrate Judge

Jerome T. Kearney is adopted. Defendants Pulaski County Jail, Aramark, Alexander, and

Does are dismissed.

      IT IS SO ORDERED this 25th day of September 2019.


                                                ________________________________
                                                UNITED STATES DISTRICT JUDGE
